Citation Nr: 0000713	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-40 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals, status post hematoma of the left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from June 1980 to May 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

The competent and probative evidence of record shows no 
disabling residuals that are etiologically related to the 
veteran's service-connected left knee hematoma.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left knee hematoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records reflect that in 
November 1980 he complained of left knee pain after getting 
hit while playing ball; examination revealed swelling and 
mild redness above the knee.  Pain reportedly was in the 
quadriceps.  The initial impression was a contused muscle; a 
later November entry shows an assessment of a hematoma on the 
left superpatella bursae.  X-rays showed no bone or joint 
abnormality.  Records reflect that by the end of November the 
knee swelling had decreased and the hematoma was resolving.  
Service records note removal of the hematoma above the left 
knee.  An entry dated in December 1980 indicates that no knee 
abnormalities were noted, although the veteran continued to 
complain of pain at the left suprapatellar area.  A record 
dated in March 1981 reflects that the veteran had been 
complaining of left knee pain for three months but that there 
was no left knee swelling or discoloration and range of 
motion was normal.  He was referred to physical therapy where 
he was noted to complain of persistent distal quadriceps pain 
and a palpable knot in the distal quadriceps.  The examiner 
noted a palpable fibrositic nodule at the quadriceps tendon, 
two inches above the patella.  X-rays were interpreted as 
within normal limits.  There was evidence of decreased knee 
flexion secondary to pain at the suprapatellar pouch.  The 
impression was a questionable early myositis ossificans 
formation of the left knee.  In February 1983, the veteran 
again complained of pain above the left knee cap.  A small 
mass superior to the patella was noted.  On the same day it 
was noted that palpation of the area was suggestive of 
myositis ossificans.  A report of x-ray dated in February 
1983 indicates that there was no evidence of a left knee 
fracture.  There was noted to be fibrosis secondary to the 
hematoma.  On the report of medical history form completed in 
April 1983 for separation from service, the veteran checked 
"NO" to having or having had a trick or locked knee and 
other orthopedic problems.  The separation physical 
examination revealed that lower extremities were normal and 
no left knee abnormality was noted.

In November 1994, VA received the veteran's claim for service 
connection for residuals of a left knee injury.  He reported 
post-service treatment at a VA facility beginning in 1990 and 
the RO requested the records for association with the claims 
file.  Records obtained reflect that in July 1992 the veteran 
reported that his left leg had given out at work.  He gave a 
history of a hematoma on his left leg above the knee since 
1982.  Examination revealed tenderness above the patella.  X-
rays in July 1992 showed a normal left knee.  An August 1992 
progress note indicates that the veteran was complaining of 
weakness and swelling of the left knee at times and that he 
was to be seen at the orthopedic clinic in December for what 
might be a left knee ganglion.  The next VA medical record is 
dated in June 1993 and pertains to an unrelated complaint.  
In November 1994, the veteran complained of left knee pain 
and swelling, and of his left knee "going out" on him, for 
six months.  He apparently left the clinic before a doctor 
could see him.  A February 1995 entry notes his complaint of 
chronic left knee pain; he requested a physician's note as to 
work limitations.  Another February 1995 VA record indicates 
that the veteran complained of pain and that he "allegedly 
injured his [left] knee while playing football."

VA records indicate that general medical and joints 
examinations were scheduled for the veteran in April 1995 but 
that he failed to report.  In a July 1995 rating decision the 
RO considered the evidence of record and established service 
connection for hematoma of the left knee, effective November 
30, 1994.  The RO assigned a zero percent disability 
evaluation under Diagnostic Code 7805.  The code was 
subsequently changed by the RO to Code 5299-5257. In October 
1995, the RO received the veteran's notice of disagreement 
with the noncompensable evaluation.  He also submitted a VA 
progress note dated in September 1995, noting his complaint 
of being unable to stand on his left knee for very long, 
along with a physician's comment that the veteran was 
"unable to perform manual labor at this time."  The veteran 
argued that such evidence showed him to be totally disabled 
due to his left knee problem.

A VA outpatient record dated in November 1995 reflects that 
the veteran complained of left knee pain for which he wore a 
support and used ointment without relief.  The veteran 
described "shooting pains" from his left thigh to his foot.

A VA outpatient record dated in February 1996 indicates that 
there was no osteoarthritis of the left knee on x-rays.  At 
that time the veteran complained of left knee pain since 
1982, with giving way, locking and crepitus.  Examination 
revealed lateral joint line tenderness and positive 
McMurray's sign.  Testing was negative for ligamentous 
instability.  The impression was a possible left lateral 
meniscus tear.  A March 1996 report of magnetic resonance 
imaging shows a meniscus tear on the left.  VA records 
reflect that the veteran underwent left knee arthroscopy with 
partial lateral meniscectomy for a torn left lateral meniscus 
in June 1996.  The operative report reflects "recent onset 
of left lateral knee (sic)...."  Operative findings included 
"no pathology in the suprapatellar pouch..."  There was Grade 
I chondromalacia in the patellofemoral joint.  Post-surgical 
records note decreased quadriceps and that the veteran was 
having trouble bending his left knee, for which he was 
undergoing physical therapy.  The veteran was to say out of 
work for two weeks.  

In his VA Form 9, the veteran indicated post-service VA 
treatment beginning in 1983 and continuing to the present.  
The RO requested records of treatment and evaluation from 
appropriate VA facilities for the period 1983 to present.  

In September 1997, the veteran requested that his VA 
examination be rescheduled as he had separated from his 
spouse and not received his notice in time to report for the 
examination.  In November 1997, the veteran reported that he 
had had surgery at a VA facility in May 1997, and that in 
October 1997 VA installed a brace on his left knee.  The RO 
requested updated VA records.

The RO rescheduled the veteran for an examination in January 
1998.  Records reveal that the veteran was notified of such 
at his address of record.  He failed to report for that 
examination and again failed to report for an examination 
scheduled in April 1999.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be ``built-up'' as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be ``99'' for all unlisted conditions.  
This procedure will facilitate a close check of new and 
unlisted conditions, rated by analogy. In the selection of 
code numbers, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  38 C.F.R. § 4.27 (1999).

Impairment of the knee with recurrent subluxation or lateral 
instability warrants a 30 percent rating when severe, a 20 
percent rating when moderate, and a 10 percent rating when 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

38 C.F.R. § 4.118, Diagnostic Code 7805 (1999) provides that 
scars may be rated based on limitation of function of part 
affected.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  See 38 U.S.C.A. § 5107(b).  Specific to rating 
evaluation, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1999).

Initial Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

In the instant case, there is no indication that there are 
additional records which have not been obtained that would be 
pertinent to the present claim.  The RO has requested and 
obtained available post-service of records of VA treatment on 
multiple occasions in response to the veteran's report of 
further treatment and/or evaluation.  In that regard the 
Board further notes the RO's attempts to afford the veteran 
an examination of his left knee.  The veteran did not report 
for examinations scheduled in April 1995, January 1998, or 
April 1999.  A review of the record reflects that notice of 
the scheduled examinations was sent to the veteran at the 
addresses he provided to VA as current for each time, 
respectively.  Under the provisions of 38 C.F.R. § 3.655(b) 
(1999), when a veteran fails, without good cause, to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record."  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (1999).  The veteran has not provided 
good cause for his failure to report for the latest scheduled 
examination.  Although seeking a compensable evaluation, he 
does so pursuant to an original grant of service connection.  
Accordingly, the Board shall consider his claim based on the 
evidence of record.  

The Board emphasizes that "[t]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) and to ensure thorough evaluation of his left 
knee complaints, the veteran was required to appear for the 
necessary examination.  As VA has attempted to afford the 
veteran an examination, as well as providing him opportunity 
to present evidence and argument in support of his claim, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a), and, the 
Board will proceed to address the issue on appeal.  

Analysis

The veteran's service connected residuals of a left knee 
hematoma are currently evaluated as zero percent disabling 
under 4.71a, Diagnostic Code 5299-5257 (1999), which provides 
ratings from 10 to 30 percent based on knee impairment with 
recurrent subluxation or lateral instability.  The Board 
notes that during service the veteran complained of pain 
above or in the area of the left knee on multiple occasions.  
However, an injury to the knee itself was not shown as the 
hematoma was noted to be above the knee joint.  In service, 
the veteran did not complain of instability or subluxation of 
the knee nor was such ever clinically documented.  In fact, 
on the report of medical history completed at service 
discharge, the veteran denied having or having had a trick or 
locked knee, and no left knee abnormality or disability was 
noted on the discharge examination.  Despite the veteran's 
complaints of giving way of his knee after service, there is 
no competent medical evidence or opinion that the veteran has 
knee instability related to his service-connected hematoma.  
While the veteran has undergone post-service surgery for a 
left meniscus tear, there is no competent evidence relating 
the tear to the service-connected hematoma and the left 
meniscus tear is not service connected.  See 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).  The record is absent any clinical 
evidence of left knee instability prior to the post-service 
meniscus tear.  Thus, a compensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999) is not 
warranted.  Nor is VAOPGCPREC 23-97 (July 1, 1997) for 
application.  

The Board notes that the residuals of the left knee hematoma 
had originally been rated under Diagnostic Code 7805, 
pertaining to scars rated on the basis of limitation of 
function.  In this case, the medical evidence does not show 
any limitation of left knee function due to any residuals of 
the hematoma nor are any such residuals otherwise shown to be 
symptomatic.  Thus, a compensable rating under Code 7805 is 
not warranted.  While the veteran is competent to report his 
symptoms, he is not competent as a lay person to attribute 
them to the in-service injury as opposed to the post-service 
meniscus tear.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than 
Diagnostic Code 5257 or 7805, the ones currently and 
previously used by the RO, respectively.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In that regard, the Board notes that there is no medical 
evidence of arthritis during or since service.  Accordingly, 
there is no basis for rating the hematoma under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999), pertaining to 
arthritis.  Nor is there any competent medical evidence 
setting out the veteran's range of left knee motion and 
linking any limitation of motion, if present, to the service-
connected hematoma.  Thus a compensable evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261 (1999).  

The veteran has reported left knee pain continuing from 
service.  The Board recognizes that the provisions of 
38 C.F.R. §§ 4.45 and 4.59 (1999) reference the intention of 
the rating schedule to recognize actually painful, unstable, 
or mal-aligned joints, due to healed injury, as at least 
minimally compensable.  However, such provisions contemplate 
objective confirmation of such pain such as clinical evidence 
of crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, swelling, deformity, atrophy, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  See 
also 38 C.F.R. § 4.40 (1999), which provides that disability 
of the musculoskeletal system is the inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  Such objective factors due to the service-
connected hematoma are not shown by the competent evidence in 
this case.  

It is noted that the veteran first applied for VA benefits in 
1994, many years after service, and in connection with his 
claim he reported VA treatment beginning only in 1990.  Later 
he reported continued left knee treatment at VA facilities 
since in or around 1983.  However, although multiple requests 
have been made for VA records, the claims file does not 
reflect that the veteran sought post-service treatment at VA 
for his knee until the early 1990s, many years after service.  
A search for earlier records has been negative; thus, there 
is no confirmation of the veteran's' claim of treatment and 
ongoing knee problems since service.  Although the meniscus 
tear did necessitate loss of time from work and render the 
him temporarily unable to perform manual labor, absent 
competent evidence linking the tear to the veteran's service-
connected hematoma, such evidence is not probative of the 
level of service-connected disability.

In short, the competent evidence of record does not document 
the existence of disabling residuals of the service-connected 
hematoma.  As the veteran failed to report for the scheduled 
VA examinations, which may have identified a compensable 
degree of left knee disability residual to the hematoma, 
there is no evidence of record supporting the assignment of a 
compensable evaluation.  See 38 C.F.R. § 3.655.  The 
veteran's claim is therefore denied.


ORDER

A compensable evaluation for service-connected residuals, 
status post hematoma of the left knee is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

